Case 1:20-cv-10701-DPW Document 79-12 Filed 05/06/20 Page 1 of 21




                Exhibit L
COVID-19 Essential Services FAQs | Mass.gov                  https://www.mass.gov/info-details/covid-19-essential-services-faqs
                       Case 1:20-cv-10701-DPW Document 79-12 Filed 05/06/20 Page 2 of 21




1 of 20                                                                                                     5/6/2020, 3:01 PM
COVID-19 Essential Services FAQs | Mass.gov                  https://www.mass.gov/info-details/covid-19-essential-services-faqs
                       Case 1:20-cv-10701-DPW Document 79-12 Filed 05/06/20 Page 3 of 21




2 of 20                                                                                                     5/6/2020, 3:01 PM
COVID-19 Essential Services FAQs | Mass.gov                  https://www.mass.gov/info-details/covid-19-essential-services-faqs
                       Case 1:20-cv-10701-DPW Document 79-12 Filed 05/06/20 Page 4 of 21




3 of 20                                                                                                     5/6/2020, 3:01 PM
COVID-19 Essential Services FAQs | Mass.gov                  https://www.mass.gov/info-details/covid-19-essential-services-faqs
                       Case 1:20-cv-10701-DPW Document 79-12 Filed 05/06/20 Page 5 of 21




4 of 20                                                                                                     5/6/2020, 3:01 PM
COVID-19 Essential Services FAQs | Mass.gov                  https://www.mass.gov/info-details/covid-19-essential-services-faqs
                       Case 1:20-cv-10701-DPW Document 79-12 Filed 05/06/20 Page 6 of 21




5 of 20                                                                                                     5/6/2020, 3:01 PM
COVID-19 Essential Services FAQs | Mass.gov                  https://www.mass.gov/info-details/covid-19-essential-services-faqs
                       Case 1:20-cv-10701-DPW Document 79-12 Filed 05/06/20 Page 7 of 21




6 of 20                                                                                                     5/6/2020, 3:01 PM
COVID-19 Essential Services FAQs | Mass.gov                  https://www.mass.gov/info-details/covid-19-essential-services-faqs
                       Case 1:20-cv-10701-DPW Document 79-12 Filed 05/06/20 Page 8 of 21




7 of 20                                                                                                     5/6/2020, 3:01 PM
COVID-19 Essential Services FAQs | Mass.gov                  https://www.mass.gov/info-details/covid-19-essential-services-faqs
                       Case 1:20-cv-10701-DPW Document 79-12 Filed 05/06/20 Page 9 of 21




8 of 20                                                                                                     5/6/2020, 3:01 PM
COVID-19 Essential Services FAQs | Mass.gov                  https://www.mass.gov/info-details/covid-19-essential-services-faqs
                      Case 1:20-cv-10701-DPW Document 79-12 Filed 05/06/20 Page 10 of 21




9 of 20                                                                                                     5/6/2020, 3:01 PM
COVID-19 Essential Services FAQs | Mass.gov                  https://www.mass.gov/info-details/covid-19-essential-services-faqs
                      Case 1:20-cv-10701-DPW Document 79-12 Filed 05/06/20 Page 11 of 21




10 of 20                                                                                                    5/6/2020, 3:01 PM
COVID-19 Essential Services FAQs | Mass.gov                  https://www.mass.gov/info-details/covid-19-essential-services-faqs
                      Case 1:20-cv-10701-DPW Document 79-12 Filed 05/06/20 Page 12 of 21




11 of 20                                                                                                    5/6/2020, 3:01 PM
COVID-19 Essential Services FAQs | Mass.gov                  https://www.mass.gov/info-details/covid-19-essential-services-faqs
                      Case 1:20-cv-10701-DPW Document 79-12 Filed 05/06/20 Page 13 of 21




12 of 20                                                                                                    5/6/2020, 3:01 PM
COVID-19 Essential Services FAQs | Mass.gov                  https://www.mass.gov/info-details/covid-19-essential-services-faqs
                      Case 1:20-cv-10701-DPW Document 79-12 Filed 05/06/20 Page 14 of 21




13 of 20                                                                                                    5/6/2020, 3:01 PM
COVID-19 Essential Services FAQs | Mass.gov                  https://www.mass.gov/info-details/covid-19-essential-services-faqs
                      Case 1:20-cv-10701-DPW Document 79-12 Filed 05/06/20 Page 15 of 21




14 of 20                                                                                                    5/6/2020, 3:01 PM
COVID-19 Essential Services FAQs | Mass.gov                  https://www.mass.gov/info-details/covid-19-essential-services-faqs
                      Case 1:20-cv-10701-DPW Document 79-12 Filed 05/06/20 Page 16 of 21




15 of 20                                                                                                    5/6/2020, 3:01 PM
COVID-19 Essential Services FAQs | Mass.gov                  https://www.mass.gov/info-details/covid-19-essential-services-faqs
                      Case 1:20-cv-10701-DPW Document 79-12 Filed 05/06/20 Page 17 of 21




16 of 20                                                                                                    5/6/2020, 3:01 PM
COVID-19 Essential Services FAQs | Mass.gov                  https://www.mass.gov/info-details/covid-19-essential-services-faqs
                      Case 1:20-cv-10701-DPW Document 79-12 Filed 05/06/20 Page 18 of 21




17 of 20                                                                                                    5/6/2020, 3:01 PM
COVID-19 Essential Services FAQs | Mass.gov                  https://www.mass.gov/info-details/covid-19-essential-services-faqs
                      Case 1:20-cv-10701-DPW Document 79-12 Filed 05/06/20 Page 19 of 21




18 of 20                                                                                                    5/6/2020, 3:01 PM
COVID-19 Essential Services FAQs | Mass.gov                  https://www.mass.gov/info-details/covid-19-essential-services-faqs
                      Case 1:20-cv-10701-DPW Document 79-12 Filed 05/06/20 Page 20 of 21




19 of 20                                                                                                    5/6/2020, 3:01 PM
COVID-19 Essential Services FAQs | Mass.gov                  https://www.mass.gov/info-details/covid-19-essential-services-faqs
                      Case 1:20-cv-10701-DPW Document 79-12 Filed 05/06/20 Page 21 of 21




20 of 20                                                                                                    5/6/2020, 3:01 PM
